Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 20200373885) in view of Shimizu et al. (US 8736346).


    PNG
    media_image1.png
    414
    496
    media_image1.png
    Greyscale

 	With respect to claim 1, figure 5B of Appel et al. (US 20200373885) discloses a level shifting circuit, comprising: an input signal (A) received by an input node of the level shifting circuit and output an inverted input signal(B) to a second input node of a level shifting unit; the level shifting unit adapted to perform amplitude up-shifting processing (up-shifting A or B to VDD)  on the input signal received by the input node of the level shifting circuit, a first input node of the level shifting unit being coupled to the input node of the level shifting circuit, a first power node of the level shifting unit being coupled to a first power voltage (VDD) , and a second power node of the level shifting unit being coupled to a second power voltage (GND); and a fast driving unit (515; here because the circuit is desgined with SiCFET or GaFET high-speed switching is assumed as per the technical problem defined in [0019]) adapted to pull up an output signal of an output node of the level shifting unit by increasing a discharge current of the level shifting unit when receiving the input signal but fails to disclose a level shifting circuit, comprising: a first inverter adapted to invert an input signal received by an input node of the level shifting circuit and 

    PNG
    media_image2.png
    535
    741
    media_image2.png
    Greyscale

 	Figure 2 of Shimizu et al. (US 8736346) shows a level shifter having a level shifting circuit (F11), comprising: a first inverter (M12) adapted to invert an input signal (INn) received by an input node of the level shifting circuit and output an inverted input signal (IN) to a second input node of a level shifting unit, an input node of the first inverter being coupled to the input node of the level shifting circuit, and an output node of the first inverter being coupled to the second input node of the level shifting unit but fails to disclose the level shifting unit (F11)  adapted to perform amplitude up-shifting processing (up-shifting  to VCCQ1)  on the input signal received by the input node of the level shifting circuit, a first 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the first inverter of Shimizu et al. (US 8736346) to produce the differential input in Appel (Note: Column 4 of Shimizu lines 30-36 teach the use of the inverter to produce differential input voltages) for the purpose efficiently producing the input differential signals. 
 	With respect to claim 2, the combination above produces the level shifting circuit according to claim 1, wherein: the level shifting unit comprises a first N-type metal-oxide-semiconductor (510B) transistor, a second NMOS transistor (510A), a first P-type metal-oxide-semiconductor (515B) transistor, and a second PMOS (515A) transistor, a gate terminal of the first NMOS transistor being coupled to the first input node of the level shifting unit, a source terminal of the first NMOS transistor being coupled to the first power node (VSS), and a drain terminal of the first NMOS transistor being coupled to a drain terminal of the first PMOS transistor;  a source terminal of the second PMOS transistor being coupled to the second power node, and a drain terminal of the second PMOS transistor being coupled to the output node of the level shifting unit; and a gate terminal of the second NMOS transistor being coupled to the output node of the first inverter, a source terminal of the second NMOS transistor being coupled to the first power node, and a drain terminal of the second NMOS transistor being coupled to the output node of the level shifting unit but fails to disclose the drain terminal of the first PMOS transistor being further coupled to a gate terminal of the first PMOS transistor and to a gate terminal of the second 
 	Here, the PMOS gates are connected in a current mirror fashion but does not disclose the gate connected to the drain.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the gate to gate and  drain connection current mirror instead of the gate to gate connection because it is recognized as an art equivalent structure. 
 	

Allowable Subject Matter
Claims 3-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 3, the prior art of record fails to suggest or disclose the level shifting circuit according to claim 2, further comprising: a current cut-off unit adapted to cut off a discharge path between the second power node and the first power node in response to the output signal of the output node of the level shifting unit being a high-level signal.
 	Here, the current cut-off unit structure is not seen in the art with the same construction of the level-shifter as above.  There is no obvious reason to include the exact current cutoff structure in this circuit without relying on hindsight.  As such, this claim and the claims depending on this claim would be deemed allowable. 
 	With respect to claim 9, the prior art of record fails to suggest or disclose the level shifting circuit according to claim 2, wherein: the fast driving unit comprises a first fast driving subunit and a 
 	Here, the specific method of operation of the two subunits is not disclosed in the prior art of record.  Although the fast driving of the fast driving unit can be implemented the specific functionality wherein the discharge unit is increased or decreased in each subunit according to the disclosure in not found in the art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (7:45am-5:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849